Citation Nr: 0314177	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  97-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for arthritis of the 
right leg.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a psychiatric 
disorder.

5.  Entitlement to an increased disability rating for 
service-connected residuals of a right ankle sprain, 
currently evaluated as 20 percent disabling.

(The issue of entitlement to a disability rating in excess of 
10 percent for prostatitis will be the subject of a later 
decision.)




WITNESSES AT HEARINGS ON APPEAL

The veteran and K.M.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to August 
1975 and from March 1978 to January 1984.  He also served in 
the U.S. Army Reserves from June 1984 to August 1996.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered in February 1997, 
June 1998 and August 1999 by the Department of Veterans 
Affairs (VA) Regional Office in North Little Rock, Arkansas 
(the RO).  The veteran provided testimony at a personal 
hearing which was chaired by the undersigned at the RO in 
October 2001.  

In February 2002 the Board informed the veteran that VA had 
revoked the authority of his attorney to represent claimants 
before VA and that he had the option of representing himself, 
appointing a veterans' service organization as his 
representative, or appointing a private attorney or agent to 
represent him.  In his March 2002 response to that notice the 
veteran chose to represent himself before VA.

The veteran's appeal was previously before the Board in 
August 2002, at which time the Board denied the benefits 
sought on appeal.  The veteran appealed the Board's August 
2002 decision to the United States Court of Appeals for 
Veterans Claims (Court).  As the result of a joint motion for 
remand which was signed by the veteran's attorney and 
representatives of the Secretary of Veterans Affairs, in 
November 2002 order the Court vacated the Board's August 2002 
decision and remanded the appeal to the Board for compliance 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for prostatitis 
pursuant to authority granted in 38 C.F.R. § 19.9(a)(2) 
(2002).  When such development is completed, the Board will 
provide notice of the development to the veteran as is 
required by 38 C.F.R. § 20.903 (2002).  


FINDINGS OF FACT

1.  In a February 1984 decision the RO denied entitlement to 
service connection for low back strain.  The veteran was 
notified of that decision and did not appeal.

2.  The evidence submitted subsequent to the February 1984 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
not, however, material, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran's low back disorder is related to an in-service 
disease or injury, and it need not be considered in order to 
fairly decide the merits of his claim.

3.  The preponderance of the competent and probative evidence 
of record indicates that the veteran does not have arthritis 
in any joint of the right leg, and that his complaints 
pertaining to the right leg are not related to an in-service 
disease or injury or a service-connected disorder.

4.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's cervical spine 
disorder, which was diagnosed many years after service as 
degenerative disc and joint disease, is not related to an in-
service disease or injury or a service-connected disorder.

5.  The preponderance of the competent and probative evidence 
of record indicates that the veteran's psychiatric disorder, 
which was diagnosed many years after service, is not related 
to an in-service disease or injury or a service-connected 
disorder.

6.  The residuals of a right ankle sprain are manifested by 
pain, swelling, and limitation of motion, without ankylosis.

7.  The residuals of the right ankle sprain have not caused 
marked interference with employment or frequent periods of 
hospitalization so as to render impractical the application 
of the regular schedular rating criteria.


CONCLUSIONS OF LAW

1.  The February 1984 rating decision in which the RO denied 
entitlement to service connection for low back strain is 
final; new and material evidence has not been submitted; and 
the claim is not reopened.  38 U.S.C. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

2.  Arthritis of the right leg was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  Arthritis of the right leg is not proximately due 
to or the result of, nor has it been aggravated by, a 
service-connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2002).

3.  A cervical spine disorder was not incurred in or 
aggravated by service, nor may arthritis of the cervical 
spine be presumed to have been so incurred.  The cervical 
spine disorder is not proximately due to or the result of, 
nor has it been aggravated by, a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2002).

4.  A psychiatric disorder was not incurred in or aggravated 
by service, nor is the psychiatric disorder proximately due 
to or the result of, nor has it been aggravated by, a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1131, 5103 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

5.  The criteria for a schedular disability rating in excess 
of 20 percent for the residuals of a right ankle sprain have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.71, 4.71a, Diagnostic Code 5271 (2002).

6.  The criteria for referral of the claim for an increased 
rating for the residuals of a right ankle sprain to the VA 
Under Secretary for Benefits or the Director of the VA 
Compensation and Pension Service for consideration of an 
extra-schedular rating have not been met.  38 C.F.R. 
§ 3.321(b)(1) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a low back disorder, arthritis of the right leg, a cervical 
spine disorder and a psychiatric disorder.  He has also 
claimed entitlement to an increased disability rating for the 
residuals of a right ankle sprain.  As noted elsewhere in 
this decision, Board action as to another issue, entitlement 
to an increased rating for service-connected prostatitis, is 
being deferred pending further development. 

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with that obligation in mind.

The Board further points out, however, that the November 2002 
joint motion for remand, which was adopted by the Court in an 
Order dated November 21, 2002, focused exclusively on a lack 
of reasons and bases provided for the Board's conclusion, in 
its August 2002 decision, that the notice requirements of the 
VCAA, 38 U.S.C. § 5103(a), had been satisfied.  The joint 
motion cited Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The joint motion referred to no other defects in the Board's 
decision, and no communication is of record which points out 
any such defects.  The Board is unclear as to what such 
silence implies.  However, the Court is on record as frowning 
upon piecemeal appellate litigation.  See Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990): "Advancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court.  Such a 
practice hinders the decision-making process and raises the 
undesirable specter of piecemeal litigation."  

In any event, the Board will initially address the notice 
requirements of the VCAA as ordered by the Court. 
The Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2002)].  This law eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  With the 
exception of the claim involving new and material evidence, 
the provisions of the VCAA and the implementing regulations 
are fully applicable to the veteran's claims.  See Holliday 
v. Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  The Board 
will address the impact of the VCAA on the first issue on 
appeal, involving the finality of an unappealed February 1984 
VA decision, in connection with its specific discussion of 
that issue.

With respect to the remaining four issues now being 
considered, the Board has carefully considered the provisions 
of the VCAA and the implementing regulations in light of the 
record on appeal, and for reasons expressed immediately below 
finds that the development has proceeded in accordance with 
the provisions of the VCAA and its implementing regulation.  

The former well grounded claim requirement

The RO initially denied the veteran's claims of entitlement 
to service connection for right leg arthritis, a cervical 
spine disorder and a psychiatric disorder by finding that the 
claims were not well grounded.  The VCAA eliminated the 
concept of a well grounded claim and superseded the decision 
of the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000), in 
which the Court held that VA could not assist in the 
development of a claim that was not well grounded.

The current standard of review is as follows:

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.102 (2002).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that "when the 
positive and negative evidence relating to a veteran's claim 
are in 'approximate balance,' thereby creating a 'reasonable 
doubt' as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

In an April 2001 supplemental statement of the case the RO 
applied the provisions of the VCAA and denied service 
connection for the claimed disorders based on the substantive 
merits of the claims.  The veteran was given the opportunity 
to submit evidence and arguments in response.  The Board 
finds, therefore, that it can consider the substance of the 
veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.

The Board will apply the current standard of review in 
evaluating the veteran's claims.

Notice

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

As previously stated, the Board's August 2002 decision was 
vacated and remanded by the Court because the Board had not 
provided adequate reasons and bases for finding that the 
requirements of the VCAA had been satisfied.  In order to 
address  the concerns raised in the joint motion for remand, 
the Board subsequently provided written VCAA notification to 
the veteran.  Specifically, in a March 2003 notice the Board 
informed the veteran of the evidence needed to substantiate 
his claim by informing him of the provisions of the VCAA and 
the specific evidence required to substantiate his claims for 
service connection and a higher rating.  The Board also 
informed him of the information and evidence that he was 
required to submit, and the evidence that VA would obtain on 
his behalf.  The Board instructed him to identify any 
evidence that was relevant to his claims, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The Board also 
informed him that although VA would make reasonable efforts 
to obtain the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claims.  Because the Board has informed the veteran of the 
evidence required to substantiate his claims and the relative 
responsibilities of the veteran and VA in obtaining any 
relevant evidence, the Board finds that VA has fulfilled the 
notice requirements of the VCAA.  

The Board believes that the above explanation satisfies the 
concerns expressed in the joint motion for remand concerning 
insufficient reasons and bases for the Board's conclusion 
that adequate notice has been provided to the veteran. 

Duty to assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2002).  

The RO has obtained the veteran's service medical records, 
including those records pertaining to his service in the Army 
Reserves.  The RO also obtained his VA treatment records, and 
the private medical records he identified.  In addition, the 
RO obtained the documents pertaining to the veteran's award 
of disability benefits by the Social Security Administration 
(SSA).  Although all of the medical records regarding that 
claim were not requested from the SSA, the available 
documents show that nearly all of the evidence relied upon by 
the SSA Administrative Law Judge consists of the veteran's VA 
treatment records, which are in file.  Additional development 
to obtain a copy of the SSA file is not, therefore, 
warranted.  The veteran provided testimony before the RO 
Decision Review Officer in August 1997, March 1999, and 
December 1999, and before the undersigned in October 2001.  

The Board notes that in conjunction with the October 2001 
hearing, which was subsequent to the most recent supplemental 
statement of the case, the veteran submitted additional 
medical records in support of his claims.  He has, however, 
waived consideration of this additional evidence by the RO in 
the first instance.  The Board believes that such waiver 
enables it to consider the evidence without remanding these 
issues to the RO.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board additionally observes that it has not 
itself undertaken additional development of the evidence as 
to the issues now under consideration.  See 38 C.F.R. § 19.9 
(2002); see also Disabled American Veterans, et. al., v. 
Secretary of Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316 
(Fed. Cir. May 1, 2003).  

In a claim for compensation benefits the duty to assist 
includes providing a VA medical examination or obtaining a 
medical opinion if VA determines that such an examination or 
opinion is necessary to make a decision on the claim.  A 
medical examination or opinion is necessary if the 
information and evidence of record is not sufficient for VA 
to make a decision on the claim, but: (1) contains competent 
lay or medical evidence of a currently diagnosed disability 
or persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service, or during any applicable presumptive 
period; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2002).

The RO provided the veteran VA medical and psychiatric 
examinations in December 1996, March 1998, May 1999, and 
November 2000.  Those examiners were not, however, requested 
to provide a medical opinion regarding the etiology of the 
claimed disorders.  The veteran's attorney had contended that 
VA had failed to fulfill the duty to assist by not obtaining 
such an opinion.

The veteran contends that his psychiatric disability was 
caused by his service-connected residuals of a right ankle 
sprain.  The RO has obtained a medical opinion on that issue, 
which is negative.  

As will be more fully explained below, the veteran contends 
that he has arthritis in his right leg that was caused by the 
service-connected right ankle sprain.  The available medical 
evidence, which includes multiple VA examinations, failed 
however, to reveal any evidence of arthritis in any joint in 
the right leg.  Given the absence of medical evidence of 
arthritis in the right leg, obtaining a medical opinion 
regarding the etiology of the claimed disorder would be 
useless.

The veteran also contends that his currently diagnosed low 
back disorder had its onset during service, as shown by 
evidence of having been treated for lumbar strain in service.  
He further contends that his cervical spine and psychiatric 
disorders were caused by the low back disorder.  As will be 
shown below, however, service connection for the low back 
disorder was previously denied, and the veteran has not 
presented new and material evidence to reopen that claim.  In 
the absence of a reopened claim, there is no duty to assist.  
Further, without service connection for the low back disorder 
having been established, a medical opinion regarding a nexus 
between the cervical spine and psychiatric disorders and the 
low back disorder is not relevant.  

The veteran also contends that his cervical spine disorder 
was caused by doing heavy work and carrying a heavy field 
pack while in service.  His service medical records are, 
however, negative for any complaints or clinical findings 
regarding a cervical spine disorder, and the veteran has not 
reported having any problems with his cervical spine while in 
service.  In the absence of competent and probative evidence 
of an in-service disease or injury, a medical opinion 
regarding a nexus between the currently diagnosed cervical 
spine disorder and an in-service disease or injury is not 
required.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).
See also Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [a 
medical opinion that is based on a claimant's reported 
history is of no probative value]; Grover v. West, 
12 Vet. App. 109, 112 (1999) [a current diagnosis of 
disability that is based on a claimant's report of having 
incurred trauma in service, without contemporaneous evidence 
of such trauma, is not probative].

For the reasons shown above the Board finds that additional 
medical opinions regarding the etiology of the claimed 
disorders is not required prior to adjudication of the 
veteran's appeal.

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the veteran's claims and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating the claims.  See Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).
1. Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

The veteran seeks service connection for a low back disorder.  
A review of the record discloses that in an unappealed 
February 1984 decision the RO denied entitlement to service 
connection for chronic lumbosacral strain.  


Relevant law and regulations

Service connection - in general

Service connection connotes many factors, but basically it 
means that the facts, as shown by the evidence, establish 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2002).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a) (2002).  In 
this regard, the Court has held that when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to secondary service connection, a similar 
analysis applies. There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The VCAA

The VCAA has in general been discussed above.  With respect 
to claims filed prior to August 29, 2001, such as this one, 
the VCAA left intact the requirement that an appellant must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether VA's duty to assist is 
fulfilled and proceed to evaluate the merits of that claim.  
Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The VCAA specifically provides 
that nothing in the act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) 
(West 2002).

With respect to the submission of new and material evidence, 
regulations implementing the VCAA are effective only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Specifically, the Board notes that 
the regulation amended 38 C.F.R. § 3.156(a) to require that 
the newly submitted evidence relate to an unestablished fact 
necessary to substantiate the claim and present the 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2002).  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Because the veteran's claim was initiated prior to August 
2001, his claim will be adjudicated by applying the law in 
effect prior to August 2001, specifically 38 C.F.R. § 3.156 
(2001), discussed below.

The Court has held that 38 C.F.R. § 3.159(b), pertaining to 
VA's duty to notify claimants, applies to claims to reopen.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The notice provisions found in the VCAA are, therefore, 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.

Regarding the duty to notify, in the June 1999 notice the RO 
informed the veteran that "new evidence" consisted of 
evidence, including written or oral statements, not 
previously considered.  The RO also informed him that 
"material evidence" was evidence that pertained to the 
specific issue he was claiming.  In the October 1999 
statement of the case and most recently in the August 2001 
supplemental statement of the case the RO again informed the 
veteran of the definition of new and material evidence.  In 
its March 2003 notice, the Board informed the veteran of the 
specific evidence required to establish service connection 
for the low back disorder.  Accordingly, the Board finds that 
the notice provisions of the VCAA have been satisfied with 
respect to this issue.

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Laypersons are capable of testifying as to symptoms, but not 
as to the proper diagnosis or date of onset or cause of a 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to evaluate the merits of the claim on the basis of all 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary for his 
claim has been satisfied.

Analysis

As previously stated, in a February 1984 rating decision the 
RO denied entitlement to service connection for lumbosacral 
strain.  The RO found that the low back strain that was 
identified in service was an acute and transitory condition 
from which the veteran fully recovered.  The veteran was 
notified of that decision and his appellate rights in 
February 1984, and did not appeal.  Accordingly, that 
decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. 
§§ 3.104, 20.1103 (2002).

Evidence on file at that time of the February 1984 VA rating 
decision consisted of the veteran's service medical records.  
Those records showed that complaints of low back pain were 
first clinically recorded in June 1982 and that a diagnosis 
of low back strain was recorded in April 1983.  During the 
veteran's November 1983 separation examination he responded 
in the affirmative when asked if he then had, or had ever 
had, recurrent back pain.  The examiner noted that his low 
back pain was functional in nature and that he had undergone 
physical therapy.  On physical examination, his spine was 
found to be normal.

Evidence added to the record since the RO's decision in 
February 1984 consists of  medical records dated from 
November 1984 to October 1992 which pertain to the veteran's 
Army Reserve service; VA medical records reflecting inpatient 
and outpatient treatment from January 1992 to September 2001; 
reports of VA examinations performed in December 1996, March 
1998, May 1999, and November 2000; examinations performed in 
June 1997 for the Arkansas State Rehabilitation Service; 
records reflecting private medical care from March 1998 to 
June 2001; transcripts of hearings held in August 1997, March 
and December 1999, and October 2001; a January 1998 decision 
of a SSA Administrative Law Judge granting the veteran Social 
Security disability benefits, in part, for lumbar disk 
syndrome; and a copy of medical texts concerning 
sacroiliitis.

During his hearings in March and December 1999 and October 
2001, the veteran testified that he was first told by a 
medical professional that he had disability of the lumbar 
spine in 1977, while in service.  He also testified that it 
impaired his strength to the point that he was unable to pass 
a physical training test in service.  He stated that after 
active duty, while in the Reserves, he continued to have 
problems with his spine and that he was medically excused 
from performing certain activities.  He also stated that he 
received physical therapy and medication for his back 
problems from VA, and that he was receiving Social Security 
disability benefits, in part, due to his back disorder.  He 
maintained, therefore, that service connection was warranted 
for his low back disability.

Applying the Hickson analysis, in February 1984, evidence 
which satisfied Hickson element (2), in-service incurrence of 
disease or injury, was of record.  That is there was evidence 
of back problems in service.  Hickson elements (1) and (3), 
current disability and medical nexus, were not met by the 
evidence then of record.  

According to a private medical report dated in May 2001, the 
veteran has degenerative disc disease at L4-L5 and L5-S1; 
other VA medical records document a low back disability.  
Hickson element (1), current disability, is therefore 
satisfied by the evidence which has been added to the record.  

Turning to Hickson element (3), medical nexus, the 
additionally submitted medical evidence is new in the sense 
that it was not previously before VA decision makers, it is 
not material because it does not include evidence of a nexus 
between the veteran's back complaints and lumbosacral strain 
in service and his current low back disability.

During a March 1999 private psychological evaluation by 
P.L.G., Ph.D., the veteran's social history included a lumbar 
strain from an injury in 1977 while on military duty.  P.L.G. 
noted that the veteran had lumbar strain by history.  During 
the May 1999 VA examination the veteran reported that he had 
strained his back in the military, while working and building 
bridges and that such work had involved heavy lifting.  He 
stated that he was bothered periodically by low back pain.  
Following the examination, the examiner provided an 
assessment of lumbar strain.  Neither of the medical 
professionals provided an opinion linking the veteran's low 
back disability to his military service.

Also of record is a May 2000 letter from G.C.E., M.D., to the 
veteran's attorney.  In pertinent part, Dr. G.C.E. stated 
"[the veteran's] VA records indicate he has scoliosis and 
spondylosis as a result of degenerative arthritis caused by 
the physical stress his spine has endured before, during and 
after his military service."  A plain reading of this 
statement leads to the conclusion that Dr. G.C.E. did not 
render an opinion as to the relationship between the 
veteran's military service and his current back disability.  
Dr. G.C.E.'s statement indicated, in effect, that the 
veteran's current back disability was the result of a 
lifetime of use.  Such a general, inconclusive statement is 
to be accorded no weight of probative value. See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Accordingly, Dr. G.C.E.'s statement 
cannot be considered material evidence for the purpose of 
reopening the veteran's claim.

During his hearing in October 2001, the veteran testified 
that he had scoliosis which existed prior to service but that 
it underwent an increase in disability during service.  It is 
now well-established that as a layman without medical 
training, the veteran is not qualified to render opinions 
which require medical expertise, including the diagnosis or 
etiology of a particular disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

In short, the evidence added to the record since the February 
1984 rating decision does not bear directly and substantially 
on the issue being considered, that being whether the 
veteran's currently diagnosed low back disorder is related to 
an in-service disease or injury.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
The additional evidence need not, therefore, be considered in 
order to fairly decide the merits of the claim.  In the 
absence new and material evidence, the veteran's request to 
reopen his claim of entitlement to service connection for a 
low back disorder is denied.

Finally, the Board observes that in an August 2001 letter to 
the RO, the veteran's attorney pronounced the veteran 
prepared to report for a VA examination to obtain a medical 
nexus opinion concerning his low back disability.  As 
indicated above, in the absence of new and material evidence 
there is no duty on the part of VA to assist the veteran by 
providing such an examination.
2. Entitlement to service connection for arthritis of the 
right leg.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection claims has been set forth above and will not be 
repeated.  

Factual background

The veteran's service medical records show that in March 1979 
he pulled a muscle in his right leg.  There is no evidence of 
subsequent complaints or treatment.  In September 1983 he 
sprained his right ankle.  X-rays at that time revealed no 
significant abnormality, including a fracture.  During his 
November 1983 service separation examination, the veteran 
responded in the negative when asked if he then had, or had 
ever had arthritis, rheumatism, or bursitis.  Physical 
examination revealed that his lower extremities were normal.

VA medical records reflect outpatient treatment in September 
1992 for complaints of right knee pain.  X-rays of the right 
knee revealed narrowing of the patello-femoral joint space.

The report of a June 1997 examination by the state 
rehabilitation agency indicates that the veteran had 
arthritis in the right leg.  That notation, however, appears 
to be based on the veteran's reported history, in that no 
clinical findings regarding the right leg were recorded.

VA outpatient treatment records dated in March 1998 show that 
the veteran complained of arthritis in the right knee.  X-
rays then revealed that the right knee was normal.

VA medical examinations in May 1999 and November 2000 
resulted in the relevant diagnosis of residuals of a sprained 
right ankle.  X-rays of the right ankle at that time were 
normal.

During a review of the veteran's systems, performed in 
conjunction with VA outpatient psychiatric treatment in 
August 2001, the treating physician noted that the veteran 
had arthritis in various joints, including his right knee.  
The physician did not provide any etiology for the disorder, 
nor did he document any clinical or 
X-ray findings regarding the right knee.

Analysis

During a RO hearing in August 1997, the veteran testified 
that he had right leg arthritis due to his service-connected 
right ankle disability.  In his hearing before the 
undersigned in October 2001, he testified that his right leg 
arthritis was due to a lumbar spine disability.  The overall 
tenor of the veteran's presentation is that service 
connection should be granted for arthritis of the right leg 
on a secondary basis.

The Board observes at this juncture that in addition to a 
right ankle disability the veteran is also service connected 
for chronic prostatitis.  He does not appear to contend that 
his claimed right leg arthritis, his neck disability and or 
his psychiatric disability is related to his service-
connected prostatitis, and these is no evidence of record 
which suggests that such is the case.  Accordingly, the Board 
will not refer to prostatitis further in this decision. 

As discussed above, in order for service connection to be 
granted, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of disease 
or injury or an service-connected disability and (3) medical 
nexus evidence which serves to link elements (1) and (2).  
See Hickson and Wallin, supra.

With respect to element (1), although arthritis of the right 
leg was noted during the June 1997 state rehabilitation 
examination and arthritis of the right knee was reported 
during VA psychiatric treatment in August 2001, those 
diagnoses were not supported by any clinical findings, X- 
rays, or laboratory studies.  Indeed, X-rays of the veteran's 
right lower extremity have failed to confirm the presence of 
arthritis at any level.

Absent competent evidence of arthritis of the right leg, 
there is no basis for service connection.  It is now well 
settled that in order to be considered for service 
connection, a claimant must first have the claimed 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
the Court noted that Congress specifically limited 
entitlement for service-connected disease or injury to cases 
where such incidents had resulted in a disability.  See also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].

Although the veteran has indicated in hearing testimony that 
he has arthritis of the right leg, as a layman without 
medical training he is not qualified to render opinions on 
medical matters such as diagnosis and etiology.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

Although the Board's conclusion above is dispositive of the 
issue, for the sake of completeness the Board will also 
address the other two Hickson/Wallin elements. See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [The Board has the fundamental 
authority to decide a claim in the alternative].

Concerning Hickson element (2), in service-disease or injury, 
aside from a fleeting reference to a pulled muscle in the 
right leg, the only complaints during service revolved around 
the right ankle.  Service connection has been granted for the 
right ankle disability.  With respect to Wallin element (2), 
a service-connected disability, as discussed above, service 
connection has not been established for the veteran's low 
back disability and cannot therefore provide the basis for a 
grant of secondary service connection for arthritis of the 
right leg.  Service connection has been granted for right 
ankle sprain.  Element (2) has been met to that extent.  

With respect to element (3), medical nexus, these is no 
competent medical evidence of record which serves to link the 
veteran's military service or his service-connected right 
ankle disability to his claimed right leg arthritis.  As 
discussed above, the veteran's own lay opinion is entitled to 
no weight of probative value.
Element (3), too, has not been satisfied.

In short, the for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal 
is, therefore, denied.
3.  Entitlement to service connection for a cervical spine 
disorder.

Factual background

The veteran's service medical records, including the reports 
of his service entrance and separation examinations, are 
completely negative for any evidence of a cervical spine 
disorder.  During his November 1983 separation examination he 
answered in the affirmative when asked if he then had, or had 
ever had, swollen or painful joints.  According to the 
examination report, however, that reply was in reference to 
his right ankle sprain, rather that his cervical spine.  On 
examination, his neck and spine were found to be normal.

A cervical spine disorder, diagnosed as degenerative joint 
and disc disease at C5-C6 and C6-C7, was first clinically 
documented and confirmed by X-rays during VA outpatient 
treatment in October 1996.  Since that time the veteran has 
received treatment for various disorders of the cervical 
spine, including disc disease (reported in June 1997 during a 
general medical examination for the Arkansas Rehabilitation 
Services); the residuals of a probable old compression 
fracture at C5 (seen during X-rays performed in conjunction 
with a March 1998 VA examination); spondylitic changes 
(reported during magnetic resonance imaging (MRI) by VA in 
May 1998); uncovertebral hypertrophy at C5-C6 and C6-C7 with 
mild bilateral neuroforamen narrowing (computerized 
tomography (CT) myelogram reviewed in July 1998); and 
degenerative changes at C5-C6 and C6-C7 without overt disc 
herniation (VA myelogram, performed in September 2001).

Analysis

During his March 1999 and October 2001 hearings, the veteran 
testified that he has arthritis of the cervical spine, 
primarily as a result of the heavy work he performed in 
service and carrying a heavy pack.  In the alternative, he 
testified that it was secondary to low back disability or to 
his service-connected right ankle disorder.  Accordingly, he 
maintained that service connection was warranted for a 
cervical spine disorder.

The Board's analysis will parallel that which was employed in 
addressing the issue of the veteran's entitlement to service 
connection for arthritis of the right leg, discussed 
immediately above.

The first Hickson/Wallin element, current disability, is 
amply supported by recent medical evidence.

Concerning Hickson element (2), in-service incurrence of 
disease or injury, 
although the veteran has testified that his various cervical 
spine disorders had their onset during service, there is no 
medical evidence that such is the case.  The veteran's 
service medical records are devoid of any reference to a 
cervical spine or neck problem.   There similarly is no 
evidence that cervical spine arthritis was manifested within 
the one year presumptive period after the veteran's 
separation from active duty in January 1984.  As noted above, 
cervical spine arthritis was not initially diagnosed until 
1996.  Hickson element (2) has not been met.

With respect to Wallin element (2), it is again noted that 
service connection has not been established for the veteran's 
low back disability and the low back disability cannot, 
therefore, provide the basis for a grant of secondary service 
connection for cervical spine disability.  Service connection 
is in effect for the ankle disability, and Wallin element (2) 
has been met to that extent.

Moving on to element (3), there is no competent medical 
evidence of a nexus between the current cervical spine 
disability and the veteran's service or his service-connected 
right ankle disability.  The only evidence in support of his 
claim emanates from the veteran himself and as discussed 
above he is not qualified to render such opinions, which 
require medical expertise.  Element (3) has not been met, and 
the veteran's claim fails on that basis.

Accordingly, the for the reasons and bases expressed above 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
cervical spine disorder.
4. Entitlement to service connection for a psychiatric 
disorder.

Factual background

The veteran's service medical records, including the report 
of his separation physical examination, are negative as to 
any recorded complaints or clinical findings of a psychiatric 
disorder of any kind.  During his November 1983 separation 
examination he responded in the negative when asked if he 
then had, or had ever had, frequent trouble sleeping, 
depression, excessive worry, or nervous trouble of any sort.  
A psychiatric evaluation was normal.  

A psychiatric disorder, identified as depression and low 
self-esteem, was first clinically documented during VA 
medical treatment in April 1994, approximately ten years 
after he left active duty military service.  Since that time 
the veteran has received treatment for various psychiatric 
diagnoses, primarily bipolar disorder and major depression.

Analysis

During his hearings in December 1999 and October 2001, the 
veteran testified that due to his low back disability or to 
his service-connected right ankle disability, he is no longer 
able to do the things he used to do.  He stated, in effect, 
that the attendant pain and stress caused him to develop a 
psychiatric disorder, variously diagnosed as an emotional 
disorder, depression, dysthymic disorder, major depression, 
and bipolar disorder.  He maintained, therefore, that service 
connection for a psychiatric disorder was warranted on a 
secondary basis.

Element (1), a current psychiatric disability, is 
demonstrated by the evidence of record.

Turning to element (2), there is no indication that the 
veteran had any psychiatric problems during active military 
service, and the veteran himself does not appear to so 
contend.  Service connection for low back and cervical spine 
disorders has been denied.  Service connection has been 
granted for the right ankle disability, and Wallin element 
(2) has been met to that extent.

With respect to the third element, medical nexus, there is no 
competent medical evidence which demonstrates an etiological 
relationship (either directly or by aggravation) between the 
veteran's psychiatric disorder and any service-connected 
disability.  To the contrary, VA treatment records and social 
work reports 
(see, e.g., mental health clinic intake interview dated in 
November 1997 and treatment records dated in January 1999 and 
August 2001) and the reports of VA psychological examinations 
performed in March 1998 and May 1999 show that the veteran's 
psychiatric problems are primarily related to his father's 
suicide; his nonservice-connected back disability, which the 
veteran maintains makes it impossible for him to work; 
financial problems; marital problems; and the care and 
subsequent death of his ailing mother.

In scheduling the May 1999 VA examination the RO specifically 
requested that the examiner furnish an opinion as to whether 
the veteran's depression was secondary to his ankle 
condition.  Following that examination, which included a 
review of the veteran's claims file, the examiner stated, 
specifically, that he did not find any evidence suggesting 
that the veteran's depression was secondary to his ankle 
problems.  The Board places great weight of probative value 
on this opinion, which was rendered by a competent medical 
professional after examination of the veteran and review of 
his medical records.

The Board additionally notes that following a private 
psychological evaluation in September 1999, the relevant 
diagnostic impressions included bipolar disorder and dementia 
due to substance abuse.  The examiner noted that some of the 
veteran's health problems, specifically the ankle disorder, 
were caused by injuries in the military (as discussed 
elsewhere in this decision, service connection has been 
granted for the ankle disorder.  However, the examiner did 
not conclude that there was any cause-and-effect relationship 
between the veteran's service or any service-connected 
disability and his psychiatric problems.

Although the veteran has testified that his psychiatric 
disorder is the result of his service-connected residuals of 
a right ankle sprain, as discussed above he is not competent 
to render an opinion on medical matters such as etiology.  
See Espiritu, supra.  

In short, the Board concludes that element (3) has not been 
met.  The preponderance of the evidence is against the claim 
of entitlement to service connection for a psychiatric 
disorder, and the benefit sought on appeal is denied.



5.  Entitlement to a increased disability rating for service-
connected residuals of a right ankle sprain, currently 
evaluated as 20 percent disabling.

Service connection is currently in effect for the residuals 
of a right ankle sprain, evaluated as 20 percent disabling.  
The veteran seeks an increased rating for that disability.

Relevant law and regulations

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2002).  See 38 U.S.C.A. § 1155 (West 2002).  
The percentage ratings found in the Schedule represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. §§ 3.321(a), 4.1 
(2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42, the 
Board has reviewed all of the evidence of record pertaining 
to the history of the veteran's service-connected 
disabilities.  See also Peyton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where, as here, entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the level of disability during the 
current rating period is of primary concern.  In such 
instances, although the recorded history of a disability is 
for consideration in order to make a more accurate 
evaluation, the regulations do not give past medical evidence 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service medical records show that in September 1983 the 
veteran sustained a severe right ankle sprain while playing 
basketball.  X-rays of the ankle were negative, and he was 
given pain medication, an Ace bandage, and a cane.  He was 
told to elevate the ankle and to remain in quarters for two 
days.  During follow-up examinations, the medical care 
provider found swelling of the right lateral malleolus, as 
well as marked tenderness and limitation of motion.  The 
findings were diagnosed as a Grade II-III sprain.  
Ultimately, the right ankle was splinted, and weight bearing 
prohibited for two weeks.  The veteran was given a series of 
temporary profiles restricting his activities due to his 
right ankle injury, and during his November 1983 separation 
examination the examiner noted that his right ankle was 
improving well.

Medical records from the VA and from private sources, dated 
since service, do not show any treatment for a right ankle 
disability.  Medical records from the veteran's Reserve 
service, including reports of examinations performed in 
November 1984, January 1989, and October 1992, are also 
negative for any complaints or clinical findings of right 
ankle disability.

During the December 1996 VA examination the veteran 
complained of ankle pain and stated that his right ankle 
turned easily.  The examiner noted that he wore high-top 
shoes for support and that for three months in 1995 he had 
worn an ankle brace which had helped very little.  He 
reported having been employed by a major retailer for three 
and a half years, the last nine months of which he spent 
loading trucks.  He stated that he was able to do that, but 
that his ankle had hurt.  The examiner also noted that there 
had been no surgery on the ankle.  On examination, the 
veteran was able to dorsiflex the right ankle to 17 degrees, 
while plantar flexion was accomplished to 37 degrees.  There 
was no swelling or tenderness of the ankle, and X-rays of the 
right ankle were normal.  The relevant diagnosis was status 
post injury of the right ankle.

In conjunction with a consultation with the VA Psychology 
Service in May 1997, the examiner noted that the veteran had 
worked for a major retailer; that he had developed problems 
with his back; and that he had been fired in January 1997.  A 
July 1997 VA Social Work Summary indicates that the veteran 
had been fired from his job in January 1997, prior to taking 
medical leave due to a ruptured disc.

During the March 1998 VA examination the veteran complained 
of periodic pain, discomfort, and swelling of the right 
ankle.  The examiner noted that he favored his right leg when 
walking.  The veteran reported having pain in his low back 
that radiated into his right leg.  His right calf measured 
13.5 inches in circumference, and his left calf measured 14 
inches in circumference.  The examiner documented functional 
limitation of motion of the right ankle due to pain, with 
dorsiflexion to 10 degrees and plantar flexion to 30 degrees.  
X-rays of the right ankle were normal.

When being examined in May 1999 the veteran complained of 
right ankle pain radiating up his right leg, and the examiner 
noted that he used a cane at times.  Examination of the right 
ankle showed no deformity or effusion.  Dorsiflexion of the 
right ankle was accomplished to five degrees, and plantar 
flexion was accomplished to 30 degrees.  X-rays of the right 
ankle were again normal.

In conjunction with the November 2000 VA examination, the 
veteran complained of constant right ankle pain.  He stated 
that he took Salsalate, which gave him moderate relief from 
the pain.  He also stated that the pain increased with 
weather changes and activity.  He also reported right ankle 
swelling when the weather changed.  His only functional loss 
occurred when running.  The examiner noted that he had no 
brace on the ankle, and that he wore regular shoes.  The 
examiner also noted that he had not required surgery and that 
the ankle had never been injected.  On examination, there was 
tenderness of the right ankle laterally with moderate edema, 
and he walked with a slight limp.  Dorsiflexion was 
accomplished to five degrees, and plantar flexion was 
accomplished to 30 degrees, both of which corresponded to the 
point where the veteran experienced the onset of pain.  X-
rays of the right ankle continued to be normal.

During his hearings in August 1997, March 1999 and October 
2001, the veteran testified that his right ankle hurt and 
that he had pain in the ankle with prolonged driving.  He 
stated that if he turned the ankle the wrong way, he would 
have increased pain and that the ankle would give out from 
under him.  He also testified that the ankle "locked up" at 
times.  He stated that his ankle became weak if he walked 
more than 100 yards.  He also reported weakness in the ankle 
when going uphill or when going down stairs.  He stated that 
the ankle was deformed and that his right ankle motion was 
limited.  He also stated that he was unable to run or work 
and that he had had to leave a job at a major retailer, in 
part due to his right ankle disability.  He further stated 
that he used a cane daily and that when the ankle bothered 
him, he used a brace.  He also testified that he received 
treatment for his right ankle from VA, as needed, and that he 
took medication for the pain.

Analysis

Schedular rating

Limitation of motion of the ankle is rated in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2002).  Under that 
diagnostic code, a maximum 20 percent rating applies for 
marked limitation of motion of the ankle.  [Dorsiflexion of 
the ankle is normally from zero degrees to 20 degrees, while 
the predicted range of plantar flexion is normally from zero 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2002)].  
The veteran currently receives the highest schedular 
evaluation available based on limitation of motion of the 
right ankle.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, 
because the veteran is receiving the maximum schedular rating 
under diagnostic code 5271, the Board has considered whether 
another rating code is "more appropriate" than the one used 
by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

A higher schedular evaluation for the right ankle disability 
is potentially available under 38 C.F.R. § 4.71a, Diagnostic 
Code 5270; that Diagnostic Code, however, requires ankylosis 
of the ankle, a manifestation which is simply not present in 
this case.  [Ankylosis is immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995); Nix v. Brown, 4 Vet. App. 
462, 465 (1993).]  
Although the veteran has testified that his ankle "locks 
up" at times, he evidently does not contend, and the medical 
evidence does not demonstrate, that the ankle is ankylosed.

Accordingly, the Board finds that the veteran's right ankle 
disability is properly rated under Diagnostic Code 5271.

DeLuca considerations

In April 2001 the veteran's attorney contended that the 
November 2000 VA examination did not comply with the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2001) (which 
require consideration of factors such as weakened movement, 
excess fatigability, incoordination, lack of normal 
endurance, functional loss due to pain, and pain on use, 
specifically limitation of motion due to pain on use during 
flare-ups) and that the failure to do so precluded the 
veteran from a potential means to obtain an increased 
evaluation for service-connected right ankle disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if, as here, a claimant is already 
receiving the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 
could produce a higher rating.  Accordingly, any claimed 
deficiency in the VA examination with respect to DeLuca 
considerations is moot.

Extraschedular rating

During his hearing in March 1999 the veteran specifically 
requested that the RO consider his claim of entitlement to an 
increased rating for the residuals of a right ankle sprain on 
schedular and extra-schedular bases, i.e., a rating outside 
the regular schedular criteria.  See 38 C.F.R. § 3.321(b)(1) 
(2002).  This has in fact been done.  In the April 1997 
statement of the case and in the June 1998, July 1999, May 
2000, and April 2001 supplemental statements of the case, the 
RO determined the case need not be submitted to the VA Under 
Secretary for Benefits or to the Director of the VA 
Compensation and Pension Service for consideration of an 
extra-schedular rating because there were no exceptional 
factors or circumstances associated with the veteran's 
disablement due to his service-connected right ankle 
disability.

The Court has held that the question of an extra-schedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996), 
vacated and remanded, 9 Vet. App. 337, 339 (1996).  Bagwell 
stands for the proposition that the Board may deny referral 
to the VA Under Secretary for Benefits or the Director of the 
VA Compensation and Pension Service for consideration of an 
extra-schedular rating, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 [finding 
that the Board may deny referral for extra-schedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  Bagwell left 
intact, however, the prior holding by the Court that when an 
extra-schedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996), appeal dismissed per curium, 9 Vet. App. 253 
(1996).  As noted above, the RO has addressed the matter of 
the assignment of an extra-schedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. § 
3.321(b)(1).

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extra-schedular disability rating may be 
considered if the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1) (2002).

In this case, the medical evidence, including the reports of 
the VA examinations performed in December 1996, March 1998, 
May 1999 and November 2000, shows that the veteran's service-
connected right ankle disability is manifested primarily by 
tenderness to palpation, swelling, limitation of motion, and 
an altered gait.  No exceptional or unusual clinical picture 
was identified by any examiner.

The Board acknowledges the veteran's testimony that he has 
trouble standing and walking for long periods of time, and 
that his service-connected disability causes pain on motion 
and on prolonged driving.  These impairments, however, are 
already contemplated by the applicable schedular criteria.  
He has also testified that his right ankle is weak and 
deformed and that, at times, it gives out or locks up.  The 
medical evidence of record, however, including the noted VA 
examinations, is negative for any objective evidence of 
locking, instability, weakness, recurrent dislocation, or 
subluxation.  Even acknowledging that he wears a brace, uses 
a cane and receives medication and treatment as needed there 
is simply no competent evidence that such disability is 
productive of more than marked impairment or that there are 
extraordinary circumstances which warrant a rating outside 
the regular schedular criteria.

The veteran maintains that he is unable to work and that he 
had to leave a job at a major retailer, in part, due to his 
right ankle disability.  The medical evidence of record, 
however, fails to demonstrate that his service-connected 
right ankle condition is such that he could no longer 
maintain employment.  Indeed, during his hearings at the RO 
in August 1997 and March 1999, he testified that at the time 
of his dismissal from his employment in 1997 he was being 
treated for a disability of the spine.  Moreover, VA clinical 
records from the Psychology Service and from the Social Work 
Service, dated in May 1997 and July 1997, respectively, show 
that he was terminated from his job due to disability of the 
spine.  Although the veteran has been granted Social Security 
disability benefits, such benefits were granted for 
disabilities other than that affecting the right ankle, i.e., 
cervical spondylosis, lumbar disc syndrome with atrophy of 
the right leg, and a neurogenic bladder.
The Board places greater weight of probative value on the 
various objective reports, which indicate that the veteran's 
unemployment/unemployability is due to factors other than the 
ankle disability, than it does on his own subjective 
conclusion, offered as it is in connection with his claim for 
monetary benefits.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) [although the Board must take into 
consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements].

The Board hastens to make clear that it has no reason 
whatsoever to doubt that the veteran's service-connected 
ankle disability causes him significant problems, including 
in an employment situation.  However, such difficulties are 
contemplated in the assigned 20 percent rating.  38 C.F.R. § 
4.1 specifically states: "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

Finally, there are no records of any recent outpatient 
treatment for his right ankle disability, let alone evidence 
of hospitalization.  

For the reasons stated above, the record on appeal shows that 
the manifestations of the veteran's right ankle disability 
are essentially those contemplated by the regular schedular 
standards.  Absent any competent evidence to the contrary, 
the Board finds no reason for referral of this case to the VA 
Under Secretary for Benefits or to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that an increased disability rating is not 
warranted for the veteran's service-connected right ankle 
disability.  The benefit sought on appeal is accordingly 
denied.



ORDER

New and material evidence not having been presented, the 
request to reopen the claim of entitlement to service 
connection for a low back disorder is denied.

The claim of entitlement to service connection for arthritis 
of the right leg is denied.

The claim of entitlement to service connection for a cervical 
spine disorder is denied.

The claim of entitlement to service connection for a 
psychiatric disorder is denied.

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of a right ankle sprain is 
denied.



	                        
_________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

